Citation Nr: 0124577	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  99-22 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation for pressure sore and nerve 
damage of the right ankle under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1951 to October 
1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to 
compensation under 38 U.S.C. § 1151 for pressure sore and 
nerve damage of the right ankle.  A notice of disagreement 
was received in May 1999; a statement of the case was issued 
in August 1999; and a substantive appeal was received in 
September 1999.  The veteran testified at a hearing before an 
RO hearing officer in June 2000.  The Board notes that the 
veteran requested a Board hearing at the RO in his VA Form 9, 
substantive appeal, received in September 1999.  However, he 
subsequently withdrew that hearing request.  


FINDINGS OF FACT

1. The veteran injured his right lower extremity in February 
1998 and was hospitalized at a VA facility for treatment 
of this injury.  

2. The veteran's pressure sore on the right ankle was not a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or other fault on the part of VA in 
furnishing medical treatment or an event not reasonably 
foreseeable.

3. Venous insufficiency, swelling, numbness, and pain in the 
right lower extremity were not a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
other fault on the part of VA in furnishing medical 
treatment or an event not reasonably foreseeable.    



CONCLUSION OF LAW

The veteran suffered no disability or aggravation of 
disability of the right ankle as a result of VA 
hospitalization, medical or surgical treatment.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 and Supp. 2001), 38 C.F.R. § 3.358 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran was hospitalized in February 1998, following an 
injury to his right leg.  The veteran reported that he jumped 
off a truck, one day prior to admission and heard a pop.  The 
veteran complained of significant pain and swelling in the 
knee and upper thigh.  X-ray examination showed prominent 
swelling of the anterior soft tissues and degenerative 
changes of the right knee.  Ultrasound was negative for right 
lower extremity deep venous thrombosis.  Magnetic resonance 
imaging (MRI) showed a rupture of the quadriceps tendon and a 
severe tear of the posterior horn of the medial meniscus.  
Surgical repair of the quadriceps rupture was undertaken and 
the veteran's right leg was placed in an immobilizer.  A 
cylinder cast was later applied and the veteran was 
discharged with directions to follow up in one week for cast 
removal and suture removal.  At that time a fiberglass cast 
would be placed.  

The veteran complained of an ill-fitting cast and the cast 
was removed and replaced three days after discharge.  One 
week later, the veteran again returned complaining of cast 
discomfort and the cast was again changed with adjustment.  
Two months after discharge from hospitalization, the veteran 
complained of tightness and burning in the right leg.  The 
physician noted swelling of the right lower leg and an ulcer 
over the Achilles tendon from the cast.  Venogram in April 
1998 was normal.  Treatment records in April 1998 noted the 
small pressure sore, and indicated that such had healed over 
and the veteran was "doing well" two-months status post 
right quadriceps injury.  

The veteran was seen by R.J. McQueen, M.D., in April 1998.  
The veteran reported that he felt he had injured his right 
ankle at the same time as his right knee, but that the 
condition was being overlooked.  The veteran also reported a 
pressure sore from the cast on the lower right leg, which was 
currently being treated.  Dr. McQueen noted that the right 
ankle was stiff and slightly swollen, but with good blood 
supply and warmth.  He also noted a two-centimeter surface 
ulcer over the Achilles' area.  X-ray examination of the 
right ankle showed soft tissue swelling without evidence of 
bony abnormality.  Dr. McQueen noted that the veteran was 
being treated with Keflex and Duoderm and tried to reassure 
the veteran that that was a good way to treat pressure sores.  
The veteran continued to be treated by Dr. McQueen for 
various complaints.  In June 2000, the veteran reported 
complaints of a sore ankle for two years with two ulcers, one 
of which had healed.  Dr. McQueen noted a small ulcer with no 
drainage, no pus, and no redness.  There was evidence of 
stasis dermatitis of the rest of the right leg and edema.  

The record contains a treatment record from H.G. McCulley, 
M.D., from April 1998, noting a history of claudication of 
the right knee and foot with a non-healing ulcer.  The 
veteran was referred for a vascular surgery consult with 
Dr. Swensson.  The veteran saw E.E. Swensson, M.D., in April 
1998 with complaints of swelling in the right lower leg.  A 
history of repair of a quadriceps tendon tear in February 
1998 and development of an ulcer on the right lower leg, 
apparently caused by the cast, was reported.  Physical 
examination revealed good dorsalis and posterior tibial 
pulses bilaterally, pitting edema from the knee to the ankle 
on the right, and a full thickness ulcer over the Achilles 
tendon on the right.  Dr. Swensson provided an impression of 
status post knee surgery with persistent swelling in the 
right lower leg with ulceration over the Achilles tendon.  
Dr. Swensson also ordered a right leg venogram, which showed 
no evidence of phlebothrombosis.  The veteran continued to 
see Dr. Swensson through June 1998 with complaints of pain in 
the right leg and minimal swelling.  In June 2000, Dr. 
Swensson stated that the veteran had some mild venous 
insufficiency in both legs, the right a little more than the 
left.  Dr. Swensson noted a small ulcer on the medial 
malleolus, which was very superficial and should heal with 
the stockings ordered.  


The veteran filed a claim for compensation under Section 1151 
in May 1998, stating that he sustained damage to his right 
leg and foot following surgery at the VA medical center (MC) 
in February 1998.  He stated that a full leg cast was placed 
on his right leg at that time, and he began to experience 
pain and a burning sensation on the right heel one-to-two 
days later.  The veteran returned to the VAMC and was treated 
with cream and antibiotics for what was described by the 
physician as a superficial wound.  The veteran indicated that 
he sought treatment from several private physicians for the 
pain.  He stated that he wanted to know the prognosis of his 
right leg and whether there was any nerve damage.  

A VA examination was conducted in July 1998.  The examiner 
noted that the veteran injured his right quadriceps muscle 
when he jumped off a porch in January 1998.  The injury was 
repaired at the VAMC and the veteran was placed in a long leg 
cylinder cast and discharged home with nursing and physical 
therapy to be provided in his home.  The veteran developed a 
loosening of the cast as the leg swelling subsided, which 
caused the cast to rub on his posterior heel.  The veteran 
complained of this condition for several days, and the cast 
was replaced with no treatment for the heel ulcer.  The 
veteran reported that the cast felt better for a few days, 
but again loosened and the veteran complained to the VAMC.  
The cast was subsequently removed and the leg was noted to be 
swollen and painful.  On follow-up treatment three months 
later, the veteran was given antibiotics and continued 
experience problems with the heel.  

The veteran reported current complaints of pain in the right 
foot and heel with weight bearing activity.  The veteran 
described the pain as excruciating at night and indicated 
that he could not put even light pressure on the right heel.  
The examiner noted a small amount of drainage from the wound.  
Physical examination revealed a gait favoring the right leg.  
The examiner noted a two-centimeter open wound over the right 
heel with mild drainage.  Range of motion of the ankles 
revealed dorsiflexion to 10 degrees, plantar flexion to 40 
degrees, abduction to 5 degrees and adduction to 5 degrees.  
Edema was shown over the right lower leg, as was tenderness 
over the foot and ankle with extreme hypersensitivity.  The 
examiner provided a diagnosis of status post quadriceps 
tendon reattachment of the right upper leg, open wound of the 
right heel secondary to cast placement from quadriceps 
surgery, and reflex sympathetic dystrophy of the right foot.  

The examiner referred the veteran for a nerve conduction 
study, with was performed in July 1998.  The physician 
reported that the right leg findings were somewhat atypical, 
and provided a differential diagnosis of L5-S1 root pathology 
vs. sciatic neuropathy.  Examination in June 2000 provided a 
similar diagnosis.  

VA outpatient treatment records in August 1998 reported that 
the decubitus ulcer on the veteran's right heel was currently 
well-healed.  Compression stockings were provided for the 
veteran in September 1998.  A torn meniscus of the right knee 
was reported, but surgical repair had been postponed due to 
the ulcer on the heel.  In December 1998, the VA physician 
noted that the veteran's heel ulcer was healed.  The veteran 
reported that his right ankle and low back needed physical 
therapy, as he had sustained flare-ups due to the accident in 
February 1998.  In April 1999, the veteran reported 
complaints of knee and back pain and weakness in the right 
lower extremity.  Physical examination at that time, showed 
some muscle atrophy in the right lower extremity and the 
inability to dorsiflex either of the great toes.  Sensation 
testing was intact.

In his notice of disagreement, received in May 1999, the 
veteran stated that he had suffered nerve and muscle damage 
and pain caused by the pressure sore injury.  He further 
stated that this injury hampered his ability to participate 
in the Independent Living Program (the veteran is service-
connected for bilateral glaucoma with a 100 percent 
evaluation and is receiving special monthly compensation due 
to blindness).  

At a hearing before an RO hearing officer in June 2000, the 
veteran testified that his ankle was damaged by a cast 
following an operation for a ruptured quadriceps tendon.  
Transcript p. 1.  He stated that the cast loosened and caused 
friction to the heel area.  Transcript p. 2.  The veteran 
reported that he still had a pressure sore.  Transcript p. 3.  

In July 2000, the veteran was seen by L.M. Lipe, D.P.M., for 
routine foot care.  Dr. Lipe noted an ulceration along the 
medial malleolus of the right lower extremity with no 
erythema or malodor.  Serous drainage was noted.  X-ray 
examination of the right ankle revealed no evidence of 
osteomyelitis.  Dr. Lipe noted that a compression stocking 
had been recommended by Dr. Swensson, but that the veteran 
did not use the stocking, as he stated that it hurt.  Records 
from continuing treatment through August 2000 are in the 
claims file, with some improvement shown, but continuation of 
the ulcer with drainage.  


II. Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes numerous private and VA 
outpatient and inpatient treatment records and a VA 
examination.  Moreover, these medical records include 
detailed reports of the right ankle symptomatology in 
question and allow for informed review of the veteran's 
claim.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issue on 
appeal.  Moreover, since the record includes sufficient 
competent medical evidence, both VA and private, the Board 
finds that it is not necessary to obtain a medical opinion. 
See 38 C.F.R. § 3.159(c)(4) ( 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to compensation under Section 1151.  The 
discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 Vet.App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

A veteran, who suffers an injury or an aggravation of any 
injury, as the result of hospitalization, medical or surgical 
treatment, examination, or during a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to or the death of the veteran, is 
entitled to disability or death compensation in the same 
manner as if such disability, aggravation, or death 
were service-connected.  38 U.S.C.A. § 1151.  

The Board recognizes that interpretation of the requirements 
for compensation under Section 1151, as well as the statute 
itself, have changed in recent years.  In Brown v. Gardner, 
115 S. Ct. 552 (1994), the United States Supreme Court 
held that the statutory language of 38 U.S.C.A. § 1151 simply 
required a causal connection between VA medical treatment and 
additional disability and that VA's interpretation of 38 
U.S.C.A. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow and was not consistent with the 
plain language of the statute.  On March 16, 1995, amended VA 
regulations were published to conform with the Supreme 
Court's decision. 

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment was, in effect, to overrule the Supreme Court's 
decision in Gardner.  The amendment to 38 U.S.C.A. § 1151 
applies to claims for compensation under that section filed 
on or after October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 
31, 1997).  Since the veteran's claim was filed after October 
1997, such must be adjudicated in accord with the amended 
version of 38 U.S.C.A. § 1151 and implementing regulation.  
Thus, evidence of an unforeseen event or evidence of VA 
negligence is required for a successful claim under 38 
U.S.C.A. § 1151.  See Karnas, 1 Vet.  App. 308. 

To be compensable, the proximate cause of the disability 
claimed must be carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital/medical treatment 
or an event not reasonably foreseeable.  38 U.S.C.A. § 
1151(a)(1)(A) & (B).  The regulations provided that it was 
necessary to show that the additional disability was actually 
the result of the disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  Compensation is not 
payable for the continuance or natural progress of the 
disease or injury for which hospitalization/treatment was 
authorized.  38 C.F.R. § 3.358(b)(2).  Compensation is also 
not payable for the necessary consequences of treatment or 
examination, which are those consequences which are certain 
to result from, or were intended to result from the treatment 
or examination administered.  38 C.F.R. § 3.358(c)(3).  

In the instant case, the veteran was hospitalized in February 
1998 due to a right quadriceps rupture.  The rupture was 
surgically repaired, the veteran placed in a cast, and 
discharged from the hospital.  Three days after discharge, 
the veteran returned to the VAMC complaining of pain in the 
right leg.  The cast was removed and replaced.  Again, one 
week later, the veteran returned complaining of discomfort 
due to the cast and again the cast was removed and replaced 
with adjustment.  It is clear from the medical records that 
the pressure sore on the veteran's right ankle was a result 
of the cast.  However, there is no evidence that such was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or other fault on the part of VA or the 
medical professionals at the VAMC.  The veteran's private 
physician, Dr. McQueen, assured the veteran in April 1998 
that he was receiving appropriate care for the pressure sore.  
In addition, the Board notes that VA outpatient treatment 
records in August and December 1998 showed the heel ulcer to 
be healed.  Records from June 2000 noted a second ulcer on 
the right heel.  Dr. Swensson noted that this ulcer was 
superficial and should heal with proper treatment.  However, 
Dr. Lipe noted that the veteran refused to use the stocking 
treatment.  

As to the veteran's complaints of numbness in the right lower 
extremity.  Such have been attributed to L5-S1 root pathology 
or sciatic neuropathy.  Venogram in April showed no evidence 
of phlebothrombosis.  Mild venous insufficiency was 
not reported until June 2000 and reported in both legs at 
that time.  There is no opinion of record that any numbness 
or other symptomatology of the veteran's right lower 
extremity is a result of carelessness, negligence, lack of 
proper skill, error in judgment, or other fault on the part 
of VA or the medical professionals at the VAMC.  The Board 
notes that some symptomatology has been attributed directly 
to the February 1998 injury, including a tear of the medial 
meniscus and ruptured quadriceps tendon.  However, that 
injury itself was not related to service and the results of 
the injury itself are not compensable.  Consideration here is 
only for disability or aggravation of disability as a result 
of VA treatment for the February 1998 injury.  

Overall, the Board finds that the evidence preponderates 
against a finding that the veteran sustained any disability 
or aggravation of disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or other 
fault on the part of VA during treatment of his February 1998 
injury to the right lower extremity.  There is also no 
persuasive evidence that the symptomatology in question was 
an event not reasonably foreseeable.  The VA responded to the 
veteran's complaints of discomfort in the cast by each time 
removing and adjusting the cast.  The VA examiner in July 
1998 noted the veteran's history with treatment for the 
February 1998 injury and made no finding that such treatment 
did not meet the relevant standard of care.  The veteran's 
private physician found the treatment of the pressure sore to 
be appropriate.  The remainder of the veteran's complaints of 
pain, numbness, and swelling in the right lower extremity 
have been attributed to pathology of the back or to direct 
consequences of the February 1998 injury.  There is nothing 
to suggest that such symptoms are due in any way to medical 
care furnished by VA.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2001).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

